DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The instant claim-set provides for two independent claims, wherein the scope of independent claim 1 entirely fits within the metes and bounds of claim 5. As such, a search for claim 1 would necessarily provide results for the limitations of claim 5. Since this is the case, the two independent claims will be searched together. However, since claim 5 has a significantly wider scope than claim 1, if over the course of prosecution claim 5 is amendment away from what is claimed in claim 1, the Examiner reserves the right to file a Restriction Requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodall, et al (Arthroscopy Techniques, 7, e355-e360, 2018) Schulze-Tanzil, et al (Histochemistry and Cell Biology, 122, 219-228, 2004) and Schmieding, et al (PGPub 2006/0085003) and evidenced by the Arthrex Amnion Matrix data Sheet (Arthrex, 2021). Woodall teaches a method of repairing an anterior cruciate ligament. Specifically, Woodall wraps amnion tissue around a graft, and seals the graft shut with stitches. See page e356, “ACL Graft Preparation and Amnion Application” section. Although Woodall does not define the type of stitch used, or that the graft has a water-tight seal, it is clear that these steps are considered “back table” steps and as such, would necessarily be up to the knowledge and wisdom of the ordinary artisan, in this situation, an orthopedic surgeon with ample practical experience. Therefore, it would be reasonable to suggest that the surgeon performing the preparation of the graft and amnion wrap would be capable of determining the best stitch to properly seal the amnion over the graft. Additionally, it would be reasonable to suggest that if the amnion is sutured over the graft, a “compartment” would inherently be formed, since the graft and amnion are secured by stiches and not secured by physical or chemical bonds. Woodall does not teach adding a ligament composition, platelet rich plasma/bone marrow concentrate (PRP/BMC), or thrombin to the method. 
Schulze-Tanzil teaches the cultivation of autologous tenocytes transplantation, which fulfill the definition of “ligament composition,” and suggests this as a means of augmenting and supporting ligament healing. See page 219, “Abstract” section; page 226, last paragraph [bridging to page 227]. Schulze-Tanzil does not teach using amnion wrapped and sutured around a ligament graft, nor is the addition of PRP/BMC and thrombin discussed. Although Schulze-Tanzil does not teach these features, it would be obvious to add autologous tenocytes to a method of repairing ligaments because, in addition to tenocytes being resident cells of ligaments, Schulze-Tanzil provides a reasonable expectation that these cells would improve healing in ligament repair.
Schmieding teaches methods of ligament reconstruction by providing a graft and soaking the graft in PRP and thrombin. Schmieding notes that this step would reduce leakage into the bone tunnel and enhances healing. See paragraph [0004] [0005]. Schmieding teaches soaking the graft, but does not teach wrapping amnion around the graft or providing a ligament composition. With respect to wrapping the graft, Woodall shows that the wrapped graft provides for improved healing, and would provide reasonable motivation to further apply amnion to the graft of Schmieding. Furthermore, since Schmieding soaks the graft, the data provided by Schmieding would require that the graft is directly adjacent to the PRP/thrombin; therefore, if the graft were to further contain an outer portion made from wrapped amnion, it would be obvious to provide the PRP and thrombin to a region adjacent to the graft, which would necessarily be in the compartment formed between the graft and the amnion. It would further be obvious to include the steps of Schulze-Tanzil, because both Schulze-Tanzil and Schmieding explicitly indicate that these steps would be expected to improve healing of a ligament repair.
With respect to claims 1, 5-7, 10, 12-15, as discussed above, the prior art teaches nearly all of the claimed steps, with the exception of the type of stitch used to seal the amnion to the graft. However, as discussed above, these steps are performed in the back table of an operating room, immediately prior to implanting the graft. As these steps would be performed by an experienced orthopedic surgeon (the person of ordinary skill in the art), it would be obvious to the ordinary artisan to perform stiches that are appropriate for the given situation. If the Applicant can provide reasonable evidence that the ordinary artisan would not find these sutures to be obvious, the rejection would be withdrawn.
With respect to claims 2 and 8, although Woodall does not state that the amnion is wrapped around the graft more than once, it is clear from the data that the amnion graft is used to improve wound healing; as such, as long as the graft has the appropriate diameter, there is nothing non-obvious about using more amnion-material.
With respect to claims 3, 4, 9, 18 and 19, although Schmieding does not state a sequence of addition for the PRP and thrombin, the ordinary artisan is aware of the predictable reaction between thrombin and other clotting agents, like fibrinogen, found in PRP. As such, the ordinary artisan would be wholly capable of determining the appropriate sequencing for the addition of PRP and thrombin. Furthermore, the ordinary artisan would find it obvious where within the multilayer graft the material should be provided.
With respect to claim 11, Woodall teaches the Amnion Matrix Thick Graft, manufactured by Arthrex. See page e356, “ACL Graft Preparation and Amnion Application” section. Based upon an analysis of the Arthrex Amnion data sheet, the material described in Woodall fulfills the claim limitations. 
With respect to claim 16, Woodall appears to teach a hybrid graft material that is formed from a tendon allograft and “ACL TightRope RT.” See page e356, “ACL Graft Preparation and Amnion Application” section.
With respect to claim 17, although Woodall does not state where the graft is isolated from, but states that the graft is a tendon allograft. See page e356, “ACL Graft Preparation and Amnion Application” section. Since all tendon is fundamentally identical, and the ordinary artisan would know what the appropriate type of graft is for the type of repair, the ordinary artisan would find the choice of graft type to be obvious.
With respect to claim 20, Schulze-Tanzil teaches isolated tenocytes. Although Schulze-Tanzil does not teach the claimed steps for acquiring the tenocytes, the tenocytes of Schulze-Tanzil would fulfill the same function as tenocytes acquired through the steps of claim 20. Therefore, the isolated tenocytes are considered to be an obvious variant of the materials claimed in the instant claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651